Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 1 of 13




                   EXHIBIT A
   Case 1:21-cv-22605-XXXX Document
                                Case1-1Number:
                                         Entered on FLSD Docket Division:
                                               CACE-21-012011   07/21/202118 Page 2 of 13
Filing # 129005021 E-Filed 06/17/2021 07:57:41 PM


                IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                           IN AND FOR BROWARD COUNTY, FLORIDA

                                                        CASE NO.

        RYAN TURIZO,
        individually and on behalf of all
        others similarly situated,                                         CLASS ACTION

                 Plaintiff,                                                JURY TRIAL DEMANDED

        V.


        DOCTOR'S ASSOCIATES, LLC,

                 Defendant.


                                                        S UMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of the State:

                 YOU ARE COMMANDED to serve this Summons and a copy of the complaint or petition in this
        action on defendant:
                                          DOCTOR'S ASSOCIATES_,_LLC
                                                  egistered Agent:
                                           Corporation Service Company
                                               251 Little Falls Drive
                                              Wilmington, DE 19808

                 Each defendant is required to serve written defenses to the complaint or petition on MANUEL S.
        HHtALDO, HIRALDO P.A., Plaintiff's attorney, whose address is 401 E. Las Olas Blvd., Ste. 1400,
        Fort Lauderdale, FL 33301, Tel: (954) 400-4713, within twenty (20) days after service of this summons
        on that defendant, exclusive of the day of service, and to file the original of the defenses with the clerk of
        this court either before service on plaintiff's attomey or immediately thereafter. If a defendant fails to do
        so, a default will be entered against that defendant for the relief demanded in the complaint or petition.

                         DATED on           JUN 212021


                                         As Clerk of the Court
                                                                 Ir

                                         BY: ~J
                                                      „
                                         As Deputy Cl ~,~




                                                      BRENDA D. FORMAN



             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 06/17/2021 07:57:30 PM.****
   Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 3 of 13
Filing # 129005021 E-Filed 06/17/2021 07:57:41 PM


               IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY, FLORIDA

                                                   CASE NO.

        RYAN TURIZO,
        individually and on behalf of all
        others similarly situated,                                  CLASS ACTION

                Plaintiff,                                          JURY TRIAL DEMANDED

        V.

        DOCTOR'S ASSOCIATES, LLC,

                Defendant.
                                                   /


                                        CLASS ACTION COMPLAINT

                Plaintiff Ryan Turizo brings this class action against Defendant Doctor's Associates, LLC

        and alleges as follows upon personal knowledge as to Plaintiff and Plaintiff's own acts and

         experiences, and, as to all other matters, upon information and belief, including investigation

         conducted by Plaintiff's attorneys.

                                            NATURE OF THE ACTION

                1.      This is a putative class action pursuant to the Telephone Consumer Protection Act,

         47 U.S.C. §§ 227, et seq. (the "TCPA")

                2.      Defendant is the franchisor of the Subway brand for the United States.

                3.      To promote its franchisees, Defendant engages in unsolicited text messaging,

         including to individuals who have registered their telephone numbers on the National Do Not Call

         Registry.

                4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant's unlawful

         conduct, which has resulted in the invasion of privacy, harassment, aggravation, and disruption of

                                                         1
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 4 of 13




     the daily life of thousands of individuals. Plaintiff also seeks statutory damages on behalf of

     Plaintiff and members of the Class, and any other available legal or equitable remedies.

                               JURISDICTION, VENUE, AND PARTIES

            5.      This Court has subject matter jurisdiction pursuant to Florida Rule of Civil

     Procedure 1.220 and Section 26.012(2), Florida Statutes. The matter in controversy exceeds the

     sum or value of $30,000 exclusive of interest, costs, and attorney's fees.

            6.      Defendant is subject to personal jurisdiction in Florida because this suit arises out

     of and relates to Defendant's contacts with this state. Defendant initiated and directed, or caused

     to be initiated and directed by its agent(s), telemarketing and/or advertising text messages into

     Florida. Specifically, Defendant initiated and directed, or caused to be initiated and directed, the

     transmission of unsolicited advertisement or telemarketing text messages to Plaintiff's cellular

     telephone number to sell goods, services or products in Florida. PlaintifFs telephone number has

     an area code that specifically coincides with locations in Florida, and Plaintiff received such

     messages while residing in and physically present in Florida.

            7.      Plaintiff is a natural person who, at all times relevant to this action, was a citizen

     and permanent resident of the Broward County, Florida.

            8.      Defendant is a Delaware corporation whose principal office is located in Milford,

     Connecticut.

            9.      Unless otherwise indicated, the use of Defendant's name in this Complaint includes

     all agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees,

     sureties, subrogees, representatives, vendors, and insurers of Defendant.




                                                       2
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 5 of 13




                                                 FACTS

            10.     Between October 2020 and May 2021, Defendant bombarded Plaintiff's cellular

     telephone with the following text message solicitations:

                                                         782-929 >


                                                      Text Message
                                                   Mon, Oct 19, 9:37 AM


                                    Deals, deals and more deals. AII
                                    in the Subway app. Download
                                    now and opt-in for push alerts
                                    so you never miss out. bit.ly/
                                    APPsbwy HELP/STOP call
                                    8447887525

                                                   Thu, Feb 11, 9:37 AM


                                    15% off a Footlong w/code
                                    150FF in the app @Subway
                                    bit.ly./150FFftlna Select shops.
                                    Extras/Add-ons addt'I. 1use.
                                    Exp 2/24/21. HELP/STOP call
                                    8447887525

                                                  Thu, May 20, 9:35 AM


                                    Want to give your career a
                                    fresh start? Subway
                                    Restaurants are now hiririg
                                    SanrliNirrh Artictc anrl




                                                     3
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 6 of 13




                                                             782-929 >


                                    bit.ly./150FFfting Select shops.
                                    Extras/Add-ons addt'I. 1 use.
                                    Exp 2/24/21. HELP/STOP call
                                    8447887525

                                                    Thu, May 20, 9:35 AM


                                    Want to give your career a
                                    fresh start? Subway
                                    Restaurants are now hiring
                                    Sandwich Artists and
                                    Managers! Apply today @ bit.ly./
                                    SbwyJobs HELP/STOP call
                                    8447887525

                                                         Taday 10=46 AM


                                     Stay cool w/ SUBWAY's $1 ANY
                                     size fountain beverage offer!
                                     Use code 1DRINK & order
                                     onlinefin-app. bit.ly./
                                     Sbwy1offDrk HELP/STOP call
                                     8447887525


            11.     Plaintiff received the subject text message calls within this circuit and, therefore,

     Defendant's violation o.f the TCPA occurred within this circuit.

            12.     Plaintiff's cellular telephone number has been registered on the National Do Not

     Call Registry since September 18, 2020.

            13.     Plaintiff utilizes his cellular telephone number for personal purposes only and the

     number is Plaintiff s residential telephone line.

            14.     At the time Plaintiff received the text messages, he was the subscriber and sole user

     of the cellular telephone that received the messages.

            15.     Defendant's text messages constitute solicitations and marketing because they

     promote Defendant's business, goods and services.

                                                         4
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 7 of 13




             16.     Upon information and belief, Defendant caused similar text messages to be sent to

     individuals residing within this judicial district.

             17.     Defendant's unsolicited text messages caused Plaintiff harm, including invasion of

     privacy, aggravation, and annoyance. Defendant's call also inconvenienced Plaintiff, caused

     disruptions to Plaintiff s daily life, caused Plaintiff to waste time dealing with Defendant's

     unsolicited text message calls, used Plaintiff's phone's storage, and depleted Plaintiff's phone's

     battery. Additionally, Defendant's unsolicited messages violated Plaintiff's substantive rights

     under the TCPA from be free from harassing calls like Defendant's.

                                           CLASS ALLEGATIONS

             PROPOSED CLASS

             18.     Plaintiff brings this lawsuit as a class action on behalf of himself individually and

     on behalf of all other similarly situated persons as a class action pursuant to Florida Rule of Civil

     Procedure 1.220(b)(2) and (b)(3). The "Class" that Plaintiffs seeks to represent is comprised of

     and defined as:

                     DO NOT CALL REGISTRY CLASS: All persons in the United
                     States who from four years prior to the filing of this action (1)
                     Defendant, or anyone on Defendant's behalf, (2) placed more than
                     one text message call within any 12-month period; (3) where the
                     person's telephone number that had been listed on the National Do
                     Not Call Registry for at least thirty days; (4) for the purpose of
                     encouraging the purchase or rental of, or investment in,
                     Defendant's propertty, goods, or services.

             19.     Plaintiff reserves the right to modify the Class definitions as warranted as facts are

     learned in further investigation and discovery.

             20.     Defendant and its employees or agents are excluded from the Class. Plaintiff does

     not know the number of inembers in the Class but believes the Class members number in the

     several thousands, if not more.

                                                           5
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 8 of 13




            lOTUMEROSITY

            21.     Upon information and belief, Defendant has placed automated text message calls

     to cellular telephone numbers belonging to thousands of consumers throughout the United States

     without their prior express written consent. The members of the Class, therefore, are believed to

     be so numerous that joinder of all members is impracticable.

            22.     The exact number and identities of the members of the Class are unknown at this

     time and can only be ascertained through discovery. Identification of the Class members is a

     matter capable of ministerial determination from Defendant's text messaging records.

            COMMON QUESTIONS OF LAW AND FACT

            23.     There are numerous questions of law and fact common to members of the Class

     which predominate over any questions affecting only individual members of the Class. Among

     the questions of law and fact common to the members of the Class are:

                    a) Whether Defendant sent solicitations to individuals who had registered their

                       telephone numbers on the National Do Not Call Registry;

                    b) Whether Defendant failed to honor opt-out requests;

                   c) Whether Defendant continued sending solicitations to individuals who had

                       requested for Defendant to stop calling;

                   d) Whether Defendant's conduct was knowing and willful;

                    e) Whether Defendant is liable for damages, and the amount of such damages; and

                   f) Whether Defendant should be enjoined from such conduct in the future.

            24.    The common questions in this case are capable of having common answers. If

     Plaintiff s claim that Defendant routinely transmits unsolicited text message calls to telephone




                                                      6
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 9 of 13




     numbers assigned to cellular telephone services is accurate, Plaintiff and the Class members will

     have identical claims capable of being efficiently adjudicated and administered in this case.

            TYPICALITY

            25.     Plaintiff's claims are typical of the claims of the Class members, as they are all

     based on the same factual and legal theories.

            PROTECTING THE INTERESTS OF THE CLASS MEMBERS

            26.     Plaintiff is a representative who will fully and adequately assert and protect the

     interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate

     representative and will fairly and adequately protect the interests of the Class.

            PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

            27.     A class action is superior to all other available methods for the fair and efficient

     adjudication of this lawsuit, because individual litigation of the claims of all members of the Class

     is economically unfeasible and procedurally impracticable. While the aggregate damages sustained

     by the Class are in the millions of dollars, the individual damages incurred by each member of the

     Class resulting from Defendant's wrongful conduct are too small to warrant the expense of

     individual lawsuits. The likelihood of individual Class members prosecuting their own separate

     claims is remote, and, even if every member of the Class could afford individual litigation, the

     court system would be unduly burdened by individual litigation of suchcases.

            28.     The prosecution of separate actions by members of the Class would create a risk of

     establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For

     example, one court might enjoin Defendant from performing the challenged acts, whereas another

     may not. Additionally, individual actions may be dispositive of the interests of the Class, although

     certain class members are not parties to such actions.



                                                       7
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 10 of 13




                                                  COUNTI
                                  Violations of TCPA, 47 U.S.C. § 227(c)
                         (On Behalf of Plaintiff and the Do Not Call Registry Class)

             29.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-28 as if fully

     set forth herein.

             30.     The TCPA's implementing regulation, 47 C.F.R. § 64.1200(c), provides that "[n]o

     person or entity shall initiate any telephone solicitation" to "[a] residential telephone subscriber

     who has registered his or her telephone number on the national do-not-call registry of persons who

     do not wish to receive telephone solicitations that is maintained by the federal government."

             31.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) "are applicable to any

     person or entity making telephone solicitations or telemarketing calls to wireless telephone

     numbers." 1

             32.     47 C.F.R. § 64.1200(d) further provides that "[n]o person or entity shall initiate any

     call for telemarketing purposes to a residential telephone subscriber unless such person or entity

     has instituted procedures for maintaining a list of persons who request not to receive telemarketing

     calls made by or on behalf of that person or entity."

             33.     Any "person who has received more than one telephone call within any 12-month

     period by or on behalf of the same entity in violation of the regulations prescribed under this

     subsection may" may bring a private action based on a violation of said regulations, which were

     promulgated to protect telephone subscribers' privacy rights to avoid receiving telephone

     solicitations to which they object. 47 U.S.C. § 227(c).




     ' Rules and Regarlations Implementing the Telephone Consumer Protection Act of 1991, CG
     Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
     https:Happs.fcc.gov/edocs_public/attachmatch/FCC-03-153AI.pdf
                                                       8
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 11 of 13




               34.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

     telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

     Class members who registered their respective telephone numbers on the National Do Not Call

     Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

     by the federal government.

               35.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

     Registry Class received more than one telephone call in a 12-month period made by or on behalf

     of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant's

     conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

     and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for

     such violations of 47 C.F.R. § 64.1200.

               36.      To the extent Defendant's misconduct is determined to be willful and knowing, the

     Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

     recoverable by the members of the Do Not Call Registry Class.

                                             PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following

     relief:

                     a) An order certifying this case as a class action on behalf of the Class as defined

                        above, and appointing Plaintiff as the representative of the Class and Plaintiff's

                        counsel as Class Counsel;

                     b) An award of actual and statutory damages for Plaintiff and each member of the

                        Class;




                                                         9
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 12 of 13




                 c) As a result of Defendant's negligent violations of 47 U.S.C. §§ 227, et seq., and 47

                    C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the Class $500.00

                    in statutory damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3).

                 d) As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §§ 227,

                    et seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of

                    the Class treble damages, as provided by statute, up to $1,500.00 for each and every

                    violation pursuant to 47 U.S.C. § 227(b)(3).

                 e) An order declaring that Defendant's actions, as set out above, violate the TCPA;

                 f) An injunction requiring Defendant to cease all unsolicited call activity, and to

                    otherwise protect the interests of the Class;

                 g) An injunction prohibiting Defendant from using, or contracting the use of, an

                    ATDS without obtaining, recipient's consent to receive calls made with such

                     equipment;

                 h) Such further and other relief as the Court deems necessary.

                                             JURY DEMAND

             Plaintiff hereby demand a trial by jury.

                               DOCUMENT PRESERVATION DEMAND

             Plaintiff demands that Defendants take affirmative steps to preserve all records, lists,

     electronic databases or other itemizations associated with the allegations herein, including all

     records, lists, electronic databases or other itemizations in the possession of any vendors,

      individuals, and/or companies contracted, hired, or directed by Defendant to assist in sending the

     alleged communications.




                                                        10
Case 1:21-cv-22605-XXXX Document 1-1 Entered on FLSD Docket 07/21/2021 Page 13 of 13




     Dated: June 17, 2021



                                              Respectfully submitted,

                                       By:    HIRALD® P.A.

                                              /s/ Manuel S. Hiraldo
                                              Manuel S. Hiraldo, Esq.
                                              (pro hac vice)
                                              401 East Las Olas Boulevard
                                              Suite 1400
                                              Ft. Lauderdale, FL 33301
                                              mhiraldo@hiraldolaw.com




                                         11
